IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

 STATE OF WASHINGTON,
                                                  No. 81284-0-I
                      Respondent,

               v.

 BEAU REYNOLDS RICHARDS,                          UNPUBLISHED OPINION

                      Appellant.


       PER CURIAM. Beau Richards challenges his jury conviction pursuant to a

guilty plea for failure to register as a sex offender. His court-appointed attorney has

filed a motion to withdraw on the ground that there is no basis for a good faith

argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188

(1970) and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), the motion to withdraw must:

       [1] be accompanied by a brief referring to anything in the record that
       might arguably support the appeal. [2] A copy of counsel’s brief should
       be furnished the indigent and [3] time allowed him to raise any points
       that he chooses; [4] the court–not counsel–then proceeds, after a full
       examination of all the proceedings, to decide whether the case is wholly
       frivolous.

Theobald, 78 Wn.2d at 185 (alterations in original) (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Richards’ counsel on appeal filed a brief

with the motion to withdraw. Richards was served with a copy of the brief and
No. 81284-0-I/2


informed of his right to file a statement of additional grounds for review. Richards did

not file a supplemental brief.

       The material facts are accurately set forth in counsel’s brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel: (1) whether the information alleged all of

the essential elements of the offense; (2) whether Richards’ guilty plea was made

knowingly, intelligently, and voluntarily; (3) whether Richards’ attorney was ineffective

during the plea process; and (4) whether the sentence imposed was erroneous. The

issues raised by counsel are wholly frivolous. The motion to withdraw is granted and

the appeal is dismissed.

                                          FOR THE COURT




                                               2